Citation Nr: 1140815	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery.  

2.  Entitlement to an increased rating for adrenal insufficiency, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for hypothyroidism, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for depression, currently rated 10 percent disabling.

5.  Entitlement to a total disability rating for individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983 and from April 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee dated in August 2006 and June 2007.  

The issues of entitlement to an increased rating for hypothyroidism, adrenal insufficiency, and depression, and entitlement to TDIU, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery was denied by a December 2004 rating decision.  The appellant was notified of that decision in December 2004, but did not perfect a timely appeal.

2.  The evidence received since the December 2004 rating decision is new and creates a reasonably possibility of an allowance of the claim for service connection for pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery.

3.  No objective findings relative to a pituitary macroadenoma were recorded on any examination undertaken in connection with the Veteran's entry into active service in 2003.

4.  The evidence of record shows that the Veteran clearly and unmistakably had a pituitary macroadenoma prior to service.

5.  The Veteran's pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery underwent a chronic or permanent worsening during service, beyond the natural progress of the condition.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied claim of service connection for pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery, has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery was aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery, in July 2004.  The claim was denied by the RO in December 2004.  Notice of the denial and notice of appellate rights were provided in December 2004.  The Veteran did not initiate an appeal and the RO's decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As a result, service connection for pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery, may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery, was denied in a December 2004 rating decision.  The evidence of record at the time of the December 2004 rating decision consisted of the Veteran's service medical records and private treatment reports from L. Fakunle, M.D, dated from May 2003 to August 2004. 

The service medical records include several periodic physical examinations and enlistment examinations dated prior to the Veteran's entrance into service in April 2003.  The April 2003 enlistment examination was not associated with the service medical records.  The medical records indicate that on April 23, 2003, about 20 days after the Veteran's entrance into active duty, he was seen with a report of "the worse headache of his life" which began on April 21, 2003.  The Veteran was transported to a private emergency room and released on that day.  He then reported to sick call again on April 24, 2003.  The Veteran was ultimately transferred to Jewish Hospital where he was diagnosed with a pituitary hemorrhage/apoplexy and discovery of a pituitary tumor.  He thereafter underwent a transsphenoid resection of the pituitary tumor.  Following a medical evaluation board examination by a neurologist, it was determined that the Veteran had a pituitary adenoma with pituitary apoplexy which existed prior to service and was not aggravated thereby.  The Veteran was ultimately discharged due to his medical condition.  

The private treatment records from Dr. Fanukle indicate that the Veteran was followed for the resulting complications following his pituitary surgery.  

The RO denied the claim in December 2004.  The RO determined that the Veteran's pituitary macroadenoma existed prior to service and was not permanently worsened as a result of his active military duty service.

The Veteran submitted additional evidence in order to reopen his claim for service connection for pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery later in December 2004.  The evidence received since the December 2004 rating decision consists of additional records from Dr. Fanukle, a private opinion from L. Blevins, Jr., M.D., dated in February 2004, a statement from an Army neurologist dated in March 2004, private treatment records from Centennial Medical Center dated in April 2006, and duplicative service treatment reports from Ireland Army Community Hospital, and several statements from the Veteran.  

Because some of the evidence received since December 2004 rating decision was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2011).  The RO determined in 2004 that the Veteran's pituitary adenoma existed prior to service and was not permanently aggravated by service.  Since the prior denial, the Veteran has submitted medical opinions which support his contention that his pituitary adenoma preexisted service and was permanently aggravated during service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery is reopened.  The claim for service connection for pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery will be addressed in the decision below.  

The Veteran seeks to establish service connection for pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery.  He maintains that the disability was aggravated by service.

Under applicable law, service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.   Pond v. West, 12 Vet. App. 341 (1999).

Every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as noted.  38 C.F.R. § 3.304(b) (2011).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  § 3.304(b)(1) (2011).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

As the Veteran has two distinct periods of active duty, the issue on appeal encompasses the issues of whether the claimed pituitary macroadenoma with pituitary apoplexy, status post transsphenoid pituitary surgery, was incurred in or aggravated during either of those periods.  However, in the interest of brevity, and in light of the favorable result herein, the Board will focus its discussion on his second period of service when he was treated for that disability because he does not allege, and the evidence does not show, that the disability is related to his first period of service.

The disability at issue was not noted at the time of the Veteran's examination, acceptance, and enrollment into his second period of service beginning in April 2003.  The service medical records did not include an entrance examination for the Veteran's second period of active service.  Nonetheless, the Board finds that there is no evidence to suggest that the condition was "noted," as that term is used in 38 U.S.C.A. § 1111, in a report of any examination undertaken in connection with the Veteran's entry into service in 2003.  Because the Veteran's pituitary macroadenoma was not "noted" at the time of his examination, acceptance, and enrollment into service, the Board finds that he is entitled to a presumption of soundness.  38 C.F.R. § 3.304(b) (2011).

However, the Board finds that there is clear and unmistakable evidence that the Veteran's condition existed prior to service.  A physical evaluation board determination dated in December 2003 indicates that the Veteran's pituitary adenoma existed prior to service because he was activated for duty on April 4, 2003, and diagnosed with a pituitary tumor on April 24, 2003, and thus the tumor was well established at the Veteran's entry into service.  An Army neurologist also submitted a statement dated in March 2004 and indicated that the Veteran's pituitary adenoma existed prior to service.  However, the Board can conclude that the presumption of aggravation has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  38 C.F.R. § 3.306 (2011).

Although the medical evaluation board examination determined that the Veteran had a pituitary adenoma with pituitary apoplexy which existed prior to service and was not aggravated thereby, the other medical evidence of record suggests that the Veteran's condition underwent a chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.  However, the Board finds that the evidence of record does not show that the increase in disability was merely the natural progress of the disorder.  
The Veteran entered service on April 4, 2003, and two weeks later suffered a pituitary apoplexy.  Dr. Blevins submitted a medical opinion dated in February 2004 and indicated that the while it was difficult to say that the Veteran's pituitary tumor was preexisting, it was possible that the stressors of leaving the Veteran's business and resuming his active duty status and preparing for wartime efforts, led to changes in the Veteran's blood pressure and other stress hormones that resulted in corresponding changes to his stress hormones and may have contributed to the apoplectic event.  The March 2004 statement from an Army neurologist notes that while the Veteran's pituitary adenoma was preexisting, it was clear that the Veteran's condition was at the very least service aggravated.  The Board finds those opinions persuasive.  Furthermore, the Board finds that they outweigh the opinion of the medical board that the disability was not aggravated during service.

Therefore, the Board finds that while the Veteran was presumed sound upon entry to service, that the presumption of soundness has been rebutted by clear and unmistakable evidence.  Furthermore, the disability increased in severity during service beyond the natural progress of the disability.  Therefore, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pituitary macroadenoma with pituitary apoplexy status post transsphenoid pituitary surgery is granted.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the issues of entitlement to an increased rating for hypothyroidism, adrenal insufficiency, and depression, and the claim for TDIU, can be reached.  

A review of the record shows that the Veteran's service-connected hypothyroidism, adrenal insufficiency, and depression were most recently examined by May 2008 VA examinations.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last examinations are over three years old and are somewhat stale.  Furthermore, the Veteran reported at a May 2008 VA psychiatric examination that he was unable to work due to his health conditions.  Moreover, the Veteran's representative indicated in a February 2011 informal hearing presentation that the Veteran's examinations were over three years old and that his service-connected disabilities could have worsened since the time of the examinations in 2008.  As evidence seems to indicate that the Veteran's conditions may have worsened since the most recent examinations, the Board finds that new examinations are necessary to fully and fairly assess the merits of his claims.  38 U.S.C.A. § 5103A(d) (West 2002).  

In addition, the evidence of record has raised the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to the disabilities for which increased ratings are claimed.  The Veteran specifically reported at the May 2008 VA psychiatric examination that he was unable to work due to his health conditions.  When entitlement to TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that any VA examinations should include a medical opinion which addresses the impact of the Veteran's service-connected disabilities on his employability.  Moore v. Nicholson, 21 Vet. App. 211 (2007); Friscia v. Brown, 7 Vet. App. 294 (1994) (the Board had a duty, where the critical issue was TDIU, to request a medical opinion to discuss what effect the Veteran's service-connected disability had on his ability to work); Beaty v. Brown, 6 Vet. App. 532 (1994).  The examiner should not consider the Veteran's age or his nonservice-connected disabilities in determining whether or not the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hersey v. Derwinski, 2 Vet. App. 91 (1992)).

Associated with the claims file are VA outpatient treatment reports dated through February 2008.  The VA records associated with the claims file show treatment for both psychiatric and endocrine disorders.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since February 2008.  If the Veteran identifies any other relevant treatment records, those records should also be obtained.  

2.  The Veteran should be afforded a VA examination, by a physician with appropriate expertise in the field of endocrinology, in order to determine the current manifestations of his service-connected hypothyroidism and adrenal insufficiency.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disabilities.  A complete rationale must be given for all opinions and conclusions expressed.  The results of any test that is conducted, and the significance of the results, must be included in the examination report.

a)  The examiner must provide a medical opinion, based on review of the entire record, including the Veteran's self-reported history, and physical examination of the Veteran, as to whether it is at least as likely as not that the Veteran, as a result of hypothyroidism, has fatigability, continuous medication required for control, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (such as dementia, slowing of thought, or depression), bradycardia, or sleeplessness. 

b)  The examiner should indicate whether the Veteran has had any Addisonian "crises" during the past year.  An Addisonian "crisis" consists of the rapid onset of peripheral vascular collapse with acute hypotension and shock, with findings that may include:  anorexia; nausea; vomiting; dehydration; profound weakness; pain in the abdomen, legs, and back; fever; apathy; and depressed mentation with possible progression to coma, renal shutdown, and death.  38 C.F.R. § 4.122, Diagnostic Code 7911 (2011).  

c)  The examiner should also opine as to whether the service-connected disabilities alone, without regard to any nonservice-connected disabilities or the Veteran's age, prevent him from securing or following substantially gainful employment consistent with his educational background and occupational history.

2.  The Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected depression.  All necessary tests and studies should be accomplished and all clinical manifestations reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should report a multi-axial diagnosis identifying all current psychiatric disorders and offer an opinion of the extent to which the Veteran's service-connected depression interferes with his ability to establish and maintain relationships, and any reduction in reliability and productivity.  The examiner should indicate the Veteran's overall psychological, social and occupational functioning using the Global Assessment of Functioning (GAF) Scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) and assign a GAF score that indicates the Veteran's impairment due to his service-connected disorder.  The examiner should also opine as to whether the service-connected disabilities, without regard to the Veteran's nonservice-connected disabilities or the Veteran's age, prevent him from securing or following substantially gainful employment consistent with his educational background and occupational history.

3.  Then, readjudicate the claims on appeal, including adjudication of entitlement to a TDIU.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


